EXHIBIT 10.2
GSI Commerce, Inc.
2010 Equity Incentive Plan
Performance Award Agreement

     
PARTICIPANT:
  Christopher Saridakis
 
   
GRANT DATE:
  June 16, 2011
 
   
MAXIMUM PERFORMANCE AWARD:
  $30 million
 
   
PERFORMANCE PERIODS:
  Four consecutive annual Performance Periods, beginning with the 2012 calendar
year and ending with the 2015 calendar year

THIS AGREEMENT, effective as of the Grant Date set forth above, is between GSI
Commerce, Inc., a Delaware corporation (the “Company”, “we”, “our” or “us”), and
the Participant named above (“you” or “yours”), pursuant to the provisions of
the Company’s 2010 Equity Incentive Plan (the “Plan”) with respect to the award
(the “Award”) specified above. Capitalized terms used and not defined in this
Performance Award Agreement (this “Agreement”) shall have the meanings given to
them in the Plan.
By accepting this Agreement, you irrevocably agree, on your own behalf and on
behalf of your heirs and any other person claiming rights under this Agreement,
to all of the terms and conditions of the Award as set forth in or pursuant to
this Agreement and the Plan (as such may be amended from time to time).
You and the Company agree that the Award is being granted in full satisfaction
of the Company’s obligations to you pursuant to Section 3.5 of the Employment
Agreement between you and the Company, dated March 23, 2010 (the “Employment
Agreement”); provided that the performance period and performance conditions are
modified herein to reflect the acquisition of the Company by eBay Inc., a
Delaware corporation (“eBay”), pursuant to the merger of Gibralter Acquisition
Corp, a Delaware corporation and a wholly owned subsidiary of eBay (“Merger
Sub”), with and into the Company (the “Merger”), pursuant to the terms of the
Agreement and Plan of Merger among eBay, Merger Sub and the Company, dated as of
March 27, 2011 (the “Merger Agreement”).
You and the Company agree as follows:

         
1.
  Application of Plan; Administration   This Agreement and your rights under
this Agreement are subject to all the terms and conditions of the Plan, as it
may be amended from time to time, as well as to such rules and regulations as
the Compensation Committee of the Board of Directors of the Company (the
“Board”) may adopt. It is expressly understood that the Compensation Committee
of the Board is authorized to administer, construe and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon you to the extent permitted by the Plan.

 

 



--------------------------------------------------------------------------------



 



         
2.
  Performance Goal and Award Amount   The Award shall be earned over four
separate annual Performance Periods (each a “Performance Period”), beginning
with the 2012 calendar year and ending with the 2015 calendar year. The amount
of the Award (the “Award Amount”) payable to you hereunder with respect to each
Performance Period shall be equal to $7,500,000 multiplied by the total number
of EBITDA Thresholds, defined below, that are attained by the Business Unit,
defined below, during such Performance Period. An EBITDA Threshold is attained
if the EBITDA of the Business Unit during a Performance Period equals or exceeds
any of the following amounts (the “EBITDA Thresholds”):
 
       
 
      $300,000,000; 
 
       
 
      $375,000,000;
 
       
 
      $425,000,000; and
 
       
 
      $475,000,000. 
 
       
 
      For purposes of this Agreement:
 
       
 
      “Business Unit” shall mean the business of the Company and its
majority-owned subsidiaries or, following the consummation of the Merger, the
business unit of eBay that includes the business conducted by the Company and
its majority-owned subsidiaries as of the Grant Date, excluding the businesses
conducted by Fanatics, LLC, TeamStore, Inc., RueLaLa, Inc., and ShopRunner, Inc.
or any of their subsidiaries.
 
       
 
      “EBITDA” shall mean, following the consummation of the Merger, eBay’s
non-GAAP Business Unit Operating Income, adjusted (i) to exclude expenses for
interest, taxes, depreciation, amortization and the deferred acquisition
payments recorded as compensation expense related to the acquisition of
Fetchback, Inc., and (ii) to include reasonable estimates of (A) annual expenses
for stock-based compensation granted to you, (B) annual expenses for long-term
incentive compensation granted to you and other employees of the Business Unit,
to the extent not otherwise included, and (C) patent litigation expenses
allocable to the Performance Period (which shall be estimated by the Chief
Financial Officer, in consultation with the General Counsel, of the Company or,
following the consummation of the Merger, of eBay, in a manner consistent with
the Company’s past practice). If the Merger Agreement shall terminate prior to
the consummation of the Merger, “EBITDA” shall mean earnings before interest,
taxes, depreciation and amortization, as determined by the Company in its
reasonable discretion and in accordance with past practice.
 
       
 
      Whether an EBITDA Threshold is attained during a Performance Period shall
be determined as of the last day of such Performance Period and shall be based
on the EBITDA for such Performance Period as certified by the Compensation
Committee of the Board. More than one EBITDA Threshold may be attained in any
one Performance Period; provided that the attainment of an EBITDA Threshold in
any Performance Period shall not be considered to have been attained again in
any subsequent Performance Period for purposes of determining the Award Amount
in such subsequent Performance Period. If an EBITDA Threshold is attained, then
the corresponding portion of the Award Amount is considered earned, regardless
of the Business Unit’s performance in a subsequent Performance Period, subject
to the vesting conditions described in Section 3 of this Agreement. The maximum
Award Amount under this Agreement with respect to all Performance Periods shall
be $30,000,000 (i.e., $7,500,000 multiplied by each of the four EBITDA
Thresholds attained).

 

2



--------------------------------------------------------------------------------



 



         
 
      The Compensation Committee of the Board may take reasonable action to
adjust either the EBITDA Thresholds or the manner in which EBITDA is determined
with respect to any current or future Performance Period to reflect one or more
of the following: (i) items related to a change in accounting principles;
(ii) items relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company; (vii) items related to the disposal of a business or
segment of a business; (viii) items related to discontinued operations that do
not qualify as a segment of a business under GAAP; (ix) items attributable to
any stock dividend, stock split, combination or exchange of shares; (x) any
other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going Business Unit activities; (xiv) items
relating to any other unusual or nonrecurring events or changes in applicable
laws, accounting principles or business conditions; or (xv) items relating to
any change in the payment or allocation of general and administrative expenses
among the business units of the Company and its Affiliates. If such adjustment
occurs later than 90 days after the commencement of a Performance Period, such
adjustment shall apply to such Performance Period only to the extent that the
adjustment is necessary to reflect objectively determinable changes in the
EBITDA of the Business Unit, as reflected in the financial statements of the
Company, and shall be made in compliance with Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”).
 
       
3.
  Award Vesting   No Award Amount will be payable to you hereunder unless the
Award is vested. The Award will vest in the following circumstances:
 
       
 
     
(a)   Employment Continues Through First Business Day After January 1, 2016. The
Award will vest if you are continuously employed by the Company through the
first business day after January 1, 2016. All references in this Agreement to
employment by the Company shall include employment by any parent or subsidiary
of the Company.
 
       
 
     
(b)   Termination of Employment Due to Death. The Award will vest if your
employment terminates due to your death on or before the first business day
after January 1, 2016. Upon such a termination of your employment, the Award
Amount will be based on the EBITDA Thresholds attained through the last day of
the Performance Period ending on or prior to your termination of employment.

 

3



--------------------------------------------------------------------------------



 



         
 
     
(c)   Termination of Employment by the Company without Cause. The Award will
vest if your employment is terminated by the Company without Cause on or before
the first business day after January 1, 2016. “Cause” will exist if the Board
(or an appropriate committee thereof) in good faith determines that (i) you are
grossly negligent or engaged in willful misconduct in the performance of your
duties, (ii) you are convicted of, or enter a plea of guilty or nolo contendere
to, a crime constituting a felony or any criminal offense involving fraud,
dishonesty or moral turpitude under the laws of the United States or any state
thereof other than an automobile offense, or (iii) you breach, in a material
respect, any written material agreement between you and the Company or violate,
in a material respect, the Company’s Code of Business Conduct or any of the
Company’s material policy statements. Notwithstanding the foregoing, Cause shall
only exist after (a) the Company delivers written notice to you of its intention
to terminate for Cause within thirty (30) days after the Company has actual
knowledge of the facts and circumstances upon which it seeks to rely as a basis
for its right to terminate for Cause, (b) such notice sets forth in reasonable
detail such facts and circumstances and (c) in the case of clauses (i) or (iii),
you have failed to correct the acts, omissions or events set forth in the
Company’s notice, if such acts, omissions or events are reasonably capable of
being corrected, within thirty (30) days following delivery of the Company’s
written notice of its intention to terminate for Cause. Upon a termination of
your employment by the Company without Cause, the Award Amount will be based on
the EBITDA Thresholds attained through the last day of the Performance Period
ending on or prior to your termination of employment.
 
       
 
      In the event that your employment with the Company terminates on or before
the first business day after January 1, 2016 for any reason other than your
death or a termination by the Company without Cause, the Award will not vest and
no Award Amount will be payable to you hereunder.
 
       
4.
  Settlement of Vested Performance Award   The Award will be settled after the
completion of the applicable Performance Periods and the satisfaction of the
applicable vesting conditions set forth in Section 3 by the payment of the Award
Amount to you or, in the event of your death, to your designated beneficiary. If
you are continuously employed through the first business day after January 1,
2016, such payment will be made in two equal installments. The first installment
shall be paid prior to March 15, 2016, and the second installment payment shall
be paid on the first anniversary of the first installment, but in all events
prior to March 15, 2017. If your employment is terminated on or prior to the
first business day after January 1, 2016 due to your death or a termination by
the Company without Cause, such payment shall be made in one installment prior
to March 15th of the year following your termination of employment or death.
 
       
 
      The Award may be settled by the delivery of (i) cash, (ii) shares of
Common Stock (“Shares”) or (iii) any combination thereof as determined in the
sole discretion of the Compensation Committee of the Board. To the extent all or
a portion of the Award is settled in Shares, the number of Shares delivered to
you shall be equal to the cash equivalent value of the portion of the Award that
is payable in Shares, divided by the average closing price of a Share as
reported on the NASDAQ Global Select Market for the period of 30 consecutive
trading days ending on (and including) the last trading day prior to the date
the Award becomes vested, and rounding down to the nearest whole number of
Shares.

 

4



--------------------------------------------------------------------------------



 



         
 
      Notwithstanding any other provision of this Agreement or the Plan to the
contrary, the parties acknowledge (x) that time is of the essence with respect
to the issuance or delivery of any cash or Shares pursuant to this Agreement and
(y) that the Company will not be obligated to issue or deliver any cash or
Shares pursuant to this Agreement (i) until all conditions to this Agreement
have been satisfied or removed, (ii) if the outstanding Common Stock is at the
time listed on any stock exchange or included for quotation on an inter-dealer
system, until the Shares have been listed or included or authorized to be listed
or included on such exchange or system upon official notice of issuance,
(iii) until the issuance or delivery of the Shares would not cause the Company
to issue or sell more shares of Common Stock than the Company is then legally
entitled to issue or sell, and (iv) until all other legal matters in connection
with the issuance and delivery of such Shares have been approved by internal
legal counsel to the Company.
 
       
 
      You hereby authorize any brokerage service provider acceptable to the
Company to open a securities account for you to be used for the settlement of
the Award settled in Shares. The date on which Shares are issued may include a
delay in order to provide the Company such time as it determines appropriate to
address tax withholding and other administrative matters.
 
       
5.
  Rights as
Stockholder   Except as otherwise provided in this Agreement, you will not be
entitled to any privileges of ownership of the Shares underlying the Award, if
any, including voting, receipt of dividends or any other rights as a stockholder
of the Company, unless and until Shares are actually delivered to you under this
Agreement.
 
       
6.
  Transferability   Except as provided in Section 9(k) hereof, your right to
receive payment under this Agreement is not transferable, whether voluntarily or
involuntarily, by operation of law or otherwise, other than by will or the laws
of descent and distribution. Any voluntary or involuntary assignment, pledge,
transfer, or other disposition of, or any attachment, execution, garnishment, or
lien issued against or placed upon your right to receive payments under this
Agreement, in violation of the terms of this Agreement shall be void.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, will thereafter be entitled to receive any distribution of
cash or Shares pursuant to this Agreement.
 
       
7.
  Taxes  
(a)   General. You are ultimately liable and responsible for all taxes owed by
you in connection with the Award. The Company makes no representation or
undertaking regarding the treatment of any tax withholding in connection with
the grant, issuance, vesting or settlement of the Award, and the subsequent sale
of any of the Shares underlying the Award. The Company does not commit and is
under no obligation to structure this Agreement to reduce or eliminate your tax
liability.

 

5



--------------------------------------------------------------------------------



 



         
 
     
(b)   Withholding. On or before the date upon which the Award is settled and any
other date upon which tax withholding obligations of the Company may arise, or
at any time thereafter as requested by the Company, you hereby authorize
withholding from, at the Company’s election, Shares, payroll and any other
amounts payable to you and you otherwise agree to make adequate provision for,
as determined by the Company, any sums required to satisfy the Federal, state,
local and foreign tax withholding obligations of the Company or an Affiliate, if
any, which arise in connection with any of the above events or otherwise. Unless
the tax withholding obligations of the Company or any Affiliate are satisfied,
the Company will have no obligation to make any payments under this Agreement.
 
       
8.
  Clawback   In the event that the Board (or an appropriate committee thereof)
determines in good faith that the earlier determination of the EBITDA of the
Business Unit was based on materially incorrect data, and that in fact such
EBITDA had not been achieved or had been achieved to a lesser extent than
originally determined and any amount paid (or portion thereof) under this
Agreement would not have been paid, given the correct data, then in each such
instance, you shall, at the request of the Board (or appropriate committee
thereof), return or forfeit, as applicable, all or a portion (but no more than
one-hundred percent (100%) of such payment to you based on such incorrect data.
The amount to be recovered from you shall be the amount determined by the Board
or appropriate committee thereof, by which the payment to you exceeded the
amount that would have been paid to you based on the correct data. However, if
you have disposed of Shares issued to you in connection with this Agreement, the
cash equivalent value of such Shares on the date the Company calculated the
number shares owed shall be paid by you to the Company upon notice from the
Company as provided by the Board (or appropriate committee thereof). The right
of the Company and/or Board with respect to this right of return and/or
recapture from the Participant set out above in this paragraph shall be limited
to twelve (12) months from the payment of the Award Amount.
 
       
 
      In the event that the Board (or appropriate committee thereof) determines
that you have, prior to payment of the Award Amount, committed an act or
omission that would have constituted Cause, the Board (or appropriate committee
thereof), whether or not you were terminated because of such act or omission,
may require you to return or forfeit, as applicable, any amount paid to you
under this Agreement. If you have disposed of Shares issued to you in connection
with this Agreement, the cash equivalent value of such Shares on the date the
Company calculated the number shares owed shall be paid by you to the Company
upon notice from the Company as provided by the Board (or appropriate committee
thereof). The right of the Company and/or Board with respect to this right of
return and/or recapture from the Participant set out above in this paragraph
shall be limited to twelve (12) months from the payment of the Award Amount.

 

6



--------------------------------------------------------------------------------



 



         
9.
  Miscellaneous  
(a)   YOU ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE,
DIRECTOR, OR CONSULTANT OF THE COMPANY FOR THE VESTING PERIOD, FOR THE
PERFORMANCE PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH YOUR
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE YOUR RELATIONSHIP (I) AS AN EMPLOYEE
AT ANY TIME, FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE; (II) AS A
CONSULTANT PURSUANT TO THE TERMS OF THIS AGREEMENT WITH THE COMPANY OR AN
AFFILIATE; OR (III) AS A DIRECTOR PURSUANT TO THE BYLAWS OF THE COMPANY AND ANY
APPLICABLE PROVISIONS OF THE CORPORATE LAW OF THE STATE OR OTHER JURISDICTION IN
WHICH THE COMPANY IS DOMICILED, AS THE CASE MAY BE.
 
       
 
     
(b)    The Award is unfunded and as a holder of the Award you will be considered
an unsecured creditor of the Company with respect to the Company’s obligation,
if any, to pay cash or issue Shares pursuant to this Agreement. Upon issuance of
Shares, if applicable, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, will create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.
 
       
 
     
(c)   This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by you or other subsequent transfers by you of any Shares
issued as a result of or under this Agreement, including without limitation (i)
restrictions under an insider trading policy, (ii) restrictions that may be
necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the Award and (iii) restrictions as
to the use of a specified brokerage firm or other agent for such resales or
other transfers. Any sale of Shares issued pursuant to this Agreement must also
comply with other applicable laws and regulations governing the sale of such
Shares.
 
       
 
     
(d)   The payments provided under this Agreement are intended to be exempt from
Section 409A of the Code as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4), and for this purpose each payment shall be considered a
separate payment. In the event the terms of this Agreement would subject you to
taxes or penalties under Section 409A of the Code (“409A Penalties”), the
Company and you shall cooperate diligently to amend the terms of this Agreement
to avoid such 409A Penalties, to the extent possible; provided that in no event
shall the Company be responsible for any 409A Penalties that arise in connection
with any amounts payable under this Agreement. To the extent any amount under
this Agreement is payable by reference to your termination of employment, such
term shall be deemed to refer to your “separation from service,” within the
meaning of Section 409A of the Code. Notwithstanding any other provision in this
Agreement, if you are a “specified employee,” as defined in Section 409A of the
Code, as of the date of your separation from service, then to the extent the
Company determines that, notwithstanding the intent of the Company, an amount
payable to you (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon your separation from service and (iii) under the terms of this Agreement
would be payable prior to the six-month anniversary of your separation from
service, such payment shall be delayed until the earlier to occur of (a) the
six-month anniversary of the separation from service and (b) the date of your
death.

 

7



--------------------------------------------------------------------------------



 



         
 
     
(e)   The interpretation, performance and enforcement of this Agreement will be
governed by the law of the state of Delaware without regard to such state’s
conflicts of laws rules.
 
       
 
     
(f)   Any question concerning the interpretation of this Agreement or the Plan,
any adjustments required to be made under the Plan and any controversy that may
arise under the Plan or this Agreement shall be determined by the Compensation
Committee of the Board (including any person(s) to whom the Board has delegated
its authority) in its sole and absolute discretion. Such decision by the
Compensation Committee shall be final and binding.
 
       
 
     
(g)   This Agreement and the Plan represent the entire agreement between the
parties with respect to the Award, and supersede and preempt any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related in any manner to the subject matter of the
Award, including without limitation Section 3.5 and Exhibit B of the Employment
Agreement. In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan shall prevail.

         
 
     
(h)   If all or any part of this Agreement or the Plan is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of such Section to the fullest extent possible while remaining lawful and
valid.
 
       
 
     
(i)   Either party’s failure to enforce any provision of this Agreement shall
not in any way be construed as a waiver of any such provision, nor prevent that
party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.
 
       
 
     
(j)   This Agreement may be amended only by a writing executed by you and the
Company which specifically states that it is amending this Agreement.
Notwithstanding the foregoing and subject to Section 13(e) of the Plan, this
Agreement may be amended solely by the Board (or an appropriate committee
thereof) by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you. Without
limiting the foregoing, the Board (or an appropriate committee thereof) reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
grant as a result of any change in applicable laws or regulations or any future
law, regulation, ruling or judicial decision, provided that any such change will
be applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.

 

8



--------------------------------------------------------------------------------



 



         
 
     
(k)   The rights and obligations of the Company under this Agreement will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns. Without limiting the
foregoing, the Award and this Agreement shall be assumed by eBay upon, and
subject to, the consummation of the Merger, following which all references
herein to the Board and the Compensation Committee shall mean the Board of
Directors and Compensation Committee, respectively, of eBay, and all references
to Shares or Common Stock shall mean shares of common stock of eBay; provided
that EBITDA shall continue to be determined solely with respect to the Business
Unit. You may not assign, transfer or pledge the Award or any right or interest
therein or thereunder to anyone other than by will or the laws of descent and
distribution except with the prior written consent of the Company. Upon ten
(10) days written notice to you with the opportunity to cure, the Company may
cancel your rights hereunder if you attempt to assign or transfer them in a
manner inconsistent with this Agreement.
 
       
 
     
(l)   All notices with respect to this Agreement shall be in writing and shall
be hand delivered or sent by first class mail or reputable overnight delivery
service, expenses prepaid. Notice may also be given by electronic mail or
facsimile and shall be effective on the date transmitted if confirmed within 24
hours thereafter by a signed original sent in a manner provided in the preceding
sentence. Notices to the Company or the Board (or an appropriate committee
thereof) shall be delivered or sent (i) prior to the consummation of the Merger
to the Company’s headquarters, 935 First Avenue, King of Prussia, PA 19406, to
the attention of its Chief Financial Officer and its General Counsel and (ii)
after the consummation of the Merger to eBay’s headquarters, 2065 Hamilton Ave.,
San Jose, CA 95125, to the attention of its General Counsel. Notices to you
shall be sufficient if delivered or sent to your address as it appears in the
regular records of the Company or its transfer agent.
 
       
 
     
(m)   The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
 
       
 
     
(n)   You agree upon request to execute any further documents or instruments
necessary or desirable in the reasonable determination of the Company to effect
the terms of this Agreement.

 

9



--------------------------------------------------------------------------------



 



         
 
     
(o)    You agree to reasonably assist and cooperate with the Company and its
affiliates and/or their agents, officers, directors and employees in connection
with any disputes, litigation or investigations of any nature brought by,
against, or otherwise involving the Company or its affiliates during the period
of your employment by the Company and thereafter. The Company agrees it will
reimburse expenses incurred by you and pay compensation to you for the two
aforementioned periods in the manner as follows: (x) the Company will reimburse
you for reasonable out of pocket expenses incurred in connection therewith, in
accordance with Company policy during the period in which you are employed by
the Company and (y) the Company also agrees it will reimburse you for reasonable
out of pocket expenses submitted to the Company and reasonable compensation, as
mutually agreed between you and the Company and such agreement by the Company
shall not be unreasonably withheld, delayed or conditioned, in connection with
the required activities outlined above in this section during the period after
termination of your employment with the Company. Notwithstanding anything to the
contrary contained herein or in the Company policy, as applicable, (i) any and
all compensation payable to you in accordance with this paragraph shall be paid
by the Company to you by no later than March 15 following the calendar year in
which you rendered services giving rise to the compensation; and (ii) any and
all expense incurred by you that are eligible for reimbursement in accordance
with this paragraph shall be paid by the Company to you by no later than
March 15 following the calendar year in which you incurred the expense, provided
that you submit proof to the Company of the expense incurred in accordance with
the submittal procedures contained in the Company’s expense reimbursement
policy.

Remainder of page intentionally left blank

 

10



--------------------------------------------------------------------------------



 



The Company hereby grants this Award to you as of the Grant Date specified
above, and by your signature below you acknowledge your agreement to the terms
of this Performance Award Agreement.

         
GSI COMMERCE, INC.
       
 
       
/s/ Michael R. Conn
 
By
  June 16, 2011
 
Date    
 
       
Michael R. Conn
 
Name
       
 
       
Executive Vice President, Finance
and Chief Financial Officer
 
Title
       
 
       
Acknowledged and Accepted by:
       
 
       
/s/ Christopher Saridakis
 
Christopher Saridakis
  June 15, 2011
 
Date    

Signature Page to Saridakis Performance Award Agreement

 

 